Case 4:18-cv-00468-DPM Document 48 Filed 01/27/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

CHRISTINE TURNER,

Special Administrator of

the Estate of Linda Warner,

Deceased PLAINTIFF

v. No. 4:18-cv-468-DPM

FAULKNER COUNTY, ARKANSAS;

CHRIS RIEDMUELLER; TIM RYALS;
BOBBIE SPIVEY; ANITA WRIGHT;
MICHELLE MAHER; TERESA COLEMAN;
MARIA HILL; ERIC WHITCOMB;

ANNA POPE; CHRISTOPHER
LISEMBEY-HALL; THAD KILPATRICK;
TYRONEISHA COLLINS; CALENE SCOTT;
TANEISHA JERNIGAN; LEANNE

DIXON; GARRY STEWART, M.D.;

KAREN D. GRANT, L.P.N.; DOES 1-10;

and KAREN MUNAYN, In Her Capacity as
Special Administrator of the Estate of

Monte Munyan, Deceased DEFENDANTS

ORDER
Notice, Doc. 47, appreciated. Congratulations. Faulkner County,
Riedmueller, Ryals, Spivey, Wright, Maher, Coleman, Hill, Whitcomb,
Pope, Lisembey-Hall, Kilpatrick, Collins, Scott, Jernigan, Dixon, Grant,
Does 1-10, and the Munyan Estate are dismissed. Turner’s medical

malpractice claim against Dr. Stewart will go forward.
Case 4:18-cv-00468-DPM Document 48 Filed 01/27/21 Page 2 of 2
So Ordered.

WIV4Soll
D.P. Marshall Jr. e
United States District Judge

x7 Anveny 202
U t
